Exhibit 10.1

[image_001.jpg]

UROLOGIX, INC.
14405 21st Avenue North
Minneapolis, MN 55447

 

November 20, 2012

Mr. Stryker Warren, Jr.

14405 21st Avenue North

Minneapolis, MN 55447

 

Dear Stryker:

This letter outlines our agreement regarding a change in your role with
Urologix, Inc. (“Urologix”) and the termination of your employment with Urologix
effective March 29, 2013 (the “Termination Date”).

1.                   You are resigning as Chief Executive Officer and a director
as of November 30, 2012.

2.                   Beginning December 1, 2012 and until the Termination Date,
you will provide Urologix with certain advisory and transition services with
respect to matters or transactions of Urologix of which you have knowledge. You
will fulfill these responsibilities under the direction and control of the
Interim Chief Executive Officer or the Chief Executive Officer, as the case may
be. You will continue to be an active employee of Urologix through the
Termination Date with all the benefits provided in connection with full-time
employment, except that you will not accrue any vacation after November 30, 2012
and as otherwise provided in this agreement. Beginning December 1, 2012, you
will not be entitled to participate in any bonus or other incentive plan nor
will you be eligible to receive stock options or other equity-based
compensation. Following the Termination Date, you agree to provide such
consulting services as Urologix may reasonably request and in respect of such
services, you shall be paid a rate of $1,000 per eight hour day, prorated for
any partial days of service.

3.                   The letter agreement dated April 23, 2012 between you and
Urologix will become null and void and will be fully superseded by this letter
beginning November 30, 2012. Your obligations under that certain Agreement
Regarding Employment, Inventions, Confidential Information and Non-Competition
(the “Non-Compete Agreement”) shall continue as provided therein.

 

- 1 -



 

 

4.                   With the first payroll following January 1, 2013, you will
receive a single lump-sum payment equal to any paid time off that is accrued and
unused at November 30, 2012.

5.                   After the Termination Date, you may continue health and
certain other insurance coverage, according to state and federal law, beginning
April 1, 2013. You will receive a notice detailing your rights to continue
insurance coverage under COBRA. Should you elect to continue that coverage,
Urologix will continue to pay the employer’s portion of the group insurance
premiums until the first to occur of: (i) November 30, 2013, (ii) the first day
you start employment that provides health insurance coverage, or (iii) until
your COBRA eligibility expires. You will be responsible for the payment of the
full amount your premiums thereafter, as long as you remain eligible under
COBRA.

6.                   Your vested options as of the Termination Date shall
continue to be exercisable after the Termination Date until the earlier of (i)
November 30, 2014; or (ii) the expiration date of such options.

7.                   Urologix agrees that it will not, directly or indirectly,
make any derogatory comments to any person or entity about you.

In consideration for the benefits outlined above, you agree to the following:

A.                  You hereby release, agree not to sue and forever discharge
Urologix, its past and present affiliates, officers, directors, agents,
shareholders, employees, insurers, indemnitors, successors or assigns
(collectively, the “Releasees”) from any and all claims and causes of action,
known or unknown, which you may have against any and all of them. Through this
release, you extinguish all causes of action against the Releasees occurring up
to the date on which you sign this agreement including, but not limited to, any
contract, commission, wage or benefit claims; intentional infliction of
emotional distress, defamation or any other tort claims; and all claims arising
from any federal, state or municipal law or ordinance, including the Employee
Retirement Income Security Act and the Family Medical Leave Act. This release
extinguishes any potential claims of discrimination arising from your employment
with Urologix and termination of that relationship, including specifically any
claims under the Minnesota Human Rights Act, the Americans With Disabilities
Act, Title VII of the Civil Rights Act of 1964, the Older Workers Benefit
Protection Act and the Age Discrimination in Employment Act. This release does
not extinguish any claims which arise against any Releasee after you sign this
agreement and does not extinguish any claims for payments required under this
agreement. You certify that you (a) have not filed any claims, complaints or
other actions against any Releasee; and (b) are hereby waiving any right to
recover from any Releasee under any lawsuit or charge filed by you or any
federal, state or local agency on your behalf based upon any event occurring up
to the date on which you sign this agreement. You are advised by Urologix to
review your rights and responsibilities under this agreement with your own
lawyer.

B.                  On your last day of employment with Urologix, for no
additional consideration provided to you other than the benefits provided
herein, you will execute and deliver to Urologix a further release of claims in
the form of Exhibit A attached hereto.

 

- 2 -



 

 

C.                  You have 21 days to review and consider this agreement. If
you sign this agreement before 21 days have elapsed from the date on which you
first receive it, then you will be voluntarily waiving your right to the full
21-day review period.

D.                  After signing this agreement, you have the right to rescind
the release insofar as it extends to your release of claims under the Age
Discrimination in Employment Act and the Minnesota Human Rights Act within 15
calendar days of the date upon which you sign this agreement. You understand
that if you desire to rescind the release as provided above, you must put the
rescission in writing and deliver it to Urologix, Inc., Attn: Chief Financial
Officer, 14405 Twenty-First Avenue North, Minneapolis, MN 55447, by hand or by
mail, within the required period. If you deliver the rescission by mail, it must
be postmarked within the required period, properly addressed to the Chief
Financial Officer and sent by certified mail, return receipt requested. If you
effectively exercise this rescission right, Urologix may, at its option, either
nullify this agreement or keep it in effect in all respects other than as to
your release of claims that you have rescinded. If Urologix chooses to nullify
this agreement, neither you nor Urologix will have any further obligation to the
other under this agreement.

E.                   You certify that you have returned or will return by
December 3, 2012 all of Urologix’ property in your possession, except that you
may keep certain agreed-upon Urologix computer equipment.

F.                   You agree that you will not, directly or indirectly, make
any derogatory comments to any person or entity about Urologix, its past and
present affiliates, officers, directors, agents, shareholders and employees, or
in any way interfere with or attempt to damage any of Urologix’ business or
employment relationships.

G.                  You agree to abide by the terms and conditions of the
Non-Compete Agreement and agree that Urologix may, in addition to other remedies
provided under the Non-Compete Agreement, withhold payments due to you under
this agreement for violation of the Non-Compete Agreement. You also agree that
the benefits provided under this agreement provide further and sufficient
consideration for your obligations under the Non-Compete Agreement.

This agreement and offer of benefits to you shall not in any way be construed as
an admission of liability by Urologix or as an admission that Urologix has acted
wrongfully with respect to you. Urologix specifically denies and disclaims any
such liability or wrongful acts.

In the event that any provision of this agreement is found to be illegal or
unenforceable, such provision will be severed or modified to the extent
necessary to make it enforceable and, as so severed or modified, the remainder
of this agreement shall remain in full force and effect. This agreement shall be
binding upon the successors and assigns of Urologix, whether pursuant to merger,
exchange or sale of all or substantially all of the assets of Urologix and such
successor shall assume Urologix’ obligations hereunder.

By signing this agreement, you agree that you have entered into it voluntarily,
without coercion, duress or reliance on any representations by any Urologix
employee, agent or lawyer.

[signatures next page]

 

- 3 -



 

If this letter accurately reflects our understanding and agreement, please sign
the original and copy and return the original to me. The copy is for your file.

Sincerely,

UROLOGIX, INC.

 

/s/  Patrick D. Spangler     By:  Patrick D. Spangler       Member of the
Compensation Committee    

 

I have read and understand and agree to the terms and conditions set forth above
and have signed this letter agreement dated November 20, 2012 freely,
voluntarily and with full knowledge and understanding of its meaning.

 

 

/s/  Stryker Warren, Jr.   Dated: November 20, 2012 Stryker Warren, Jr.    

 

 

 

 

 

 

 

 

- 4 -



 

EXHIBIT A

TO

LETTER AGREEMENT

 

______________________, 2013

 

Urologix, Inc.

Attn: Chief Financial Officer
14405 Twenty-First Avenue North
Minneapolis, MN 55447

Ladies and Gentlemen:

I, the undersigned, in consideration of the benefits provided in that letter
agreement from Urologix, Inc. (“Urologix”) to me dated November 20, 2012 (the
“Agreement”), hereby release, agree not to sue, and forever discharge Urologix,
, its past and present affiliates, officers, directors, agents, shareholders,
employees, insurers, indemnitors, successors or assigns (collectively the
“Releasees”), from any and all manner of claims, demands, actions, causes of
action, administrative claims, liability, damages, claims for punitive or
liquidated damages, claims for attorneys’ fees, costs and disbursements,
individual or class action claims, or demands of any kind whatsoever, I have or
might have against them or any of them, whether known or unknown, in law or
equity, contract or tort, arising out of or in connection with my employment
with Urologix, or the separation of that employment, or otherwise, and however
originating or existing, from November 30, 2012 through the date of this
release.

 

This release includes any claims I may have for wages, bonuses, deferred
compensation, vacation pay, separation pay and/or benefits, defamation, improper
discharge (based on contract, common law, or statute, including any federal,
state or local statute or ordinance prohibiting discrimination or retaliation in
employment), the Minnesota Human Rights Act, Title VII of the Civil Rights Act
of 1964 as amended, the Americans with Disabilities Act, the Older Workers
Benefit Protection Act and the Age Discrimination in Employment Act, and any
claim for discrimination or retaliation based on a protected class under state
or federal law. I hereby waive any and all relief not provided for in this
release.

 

I affirm that I have not caused or permitted, and to the full extent permitted
by law will not cause or permit to be filed (to the extent that I am able to
control such filing), any charge, complaint, or action of any nature or type
against the Releasees, including but not limited to any action or proceeding
raising claims arising in tort or contract, or any claims arising under federal,
state or local laws, including discrimination law.

 

I understand that I may rescind this release within seven (7) calendar days
after signing it to reinstate claims under the Age Discrimination in Employment
Act and fifteen (15) calendar days after signing it to reinstate claims arising
under the Minnesota Human Rights Act. In order to be effective, the rescission
must (a) be in writing; and (b) delivered to Urologix, Inc., Attn: Chief
Financial Officer, 14405 Twenty-First Avenue North, Minneapolis, MN 55447, by
hand or by mail, within the required period; and (c) if delivered by mail, the
rescission must be postmarked within the required period, properly addressed to
the Chief Financial Officer and sent by certified mail, return receipt
requested. I understand that any rescission of this release shall not rescind or
otherwise affect the release of claims contained in the Agreement and shall only
reinstate claims as provided above arising from and after the date of the
Agreement to the date of this release. This release will be effective upon the
expiration of the required period without rescission. I understand that if I
rescind this release or the Agreement I will not continue to receive the
benefits described in the Agreement.

 

 

Very truly yours,

Stryker Warren, Jr.



 

A-1

